Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 Jan. 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki et al. (US Patent Application 2015/0307758 A1, published 29 Oct. 2015, hereinafter Tazaki) in view of Kohara et al. (US Patent Application 2013/0244367 A1, published 19 Sep. 2013, hereinafter Kohara) and evidence provided by Esneault et al. (“Development of elastomers based on full hydrogenated styrene-diene block copolymers,” in Hamley (ed.), Developments in Block Copolymer Science and Technology, pp. 341-361, published 2004, hereinafter Esneault) and Encyclopaedia Britannica (“Ultraviolet radiation,” accessed 13 Jul. 2021, hereinafter Encyclopaedia Britannica).
Regarding claims 1, 7, and 12-13, Tazaki teaches an organic electronic device sealing resin composition including a block copolymer obtained by hydrogenating 90% or more of all the unsaturated bonds of the block copolymer, wherein the block copolymer has two or more blocks of aromatic vinyl monomers as a main component and one or more blocks of linear 


    PNG
    media_image1.png
    510
    958
    media_image1.png
    Greyscale

As evidenced by Esneault, hydrogenated polystyrene-b-polybutadiene-b-polystyrene triblock copolymers are thermoplastic elastomers with low room temperature modulus (Abstract); hence, it is the examiner’s position that an elastomer with a relatively low modulus would be considered soft.  
Tazaki teaches the sealing resin composition may include optional components, such as plasticizers for improving adhesion, weather resistance, heat resistance, etc., light stabilizers, ultraviolet absorbers, antioxidants, lubricants, and inorganic fillers (paragraph 0100).  Tazaki teaches that suitable examples of the plasticizers may include oligomers (paragraph 0101), which include hydrocarbon polymers, such as polyisobutylene or polybutene (paragraphs 0101-0102).
It is the examiner’s position that one of ordinary skill in the art would vary the amount or exclude one or more of these optional components independently for the sealing resin composition layer (Item 507, corresponding to the first soft layer) and the gate electrode insulating layer (Item 503, corresponding to the second soft layer) in order to optimize the properties of the two layers based on differences in their location, function, and neighboring components within the device.  For example, Tazaki teaches that the gate electrode insulating 
Thus, one embodiment of Tazaki’s invention comprises a sealing resin composition layer (Item 507, first soft layer) comprising a polyisobutylene component and an ultraviolet absorber and the gate electrode insulating layer (Item 503, second soft layer) not comprising an ultraviolet absorber nor a polyisobutylene component, which corresponds to the limitation of claim 1 regarding different soft layers, the limitation of claim 12 regarding the two layers comprising different materials and the limitation of claim 13 regarding there being an ultraviolet absorber in the first soft layer but not in the second soft layer.
Tazaki does not disclose the flexural modulus and the water vapor permeability of the layers comprising his hydrogenated block copolymer with alkoxysilyl groups.
Kohara teaches an alkoxysilyl group-containing hydrogenated block copolymer for encapsulating electric/electronic devices (Abstract and paragraph 0155).  Kohara teaches his laminates have water vapor permeabilities of 1.3-2.1 g/(m2-day) at 40⁰C and 90% RH with a laminate thickness of 400 [Symbol font/0x6D]m (paragraph 0225 and Table 1), which corresponds to water vapor permeabilities of 5.2-8.4 g/(m2-24 hr)*100 [Symbol font/0x6D]m.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the alkoxysilyl group-containing hydrogenated block copolymer of Kohara as the block copolymer in the encapsulated electronic component of Tazaki.  Tazaki and Kohara are analogous art as they are both drawn to encapsulating electronic 
Tazaki in view of Kohara does not disclose the flexural modulus of his alkoxysilyl group-containing hydrogenated block copolymer.  However, given that his alkoxysilyl group-containing hydrogenated block copolymer is the same resin as claimed, is the same resin as claimed, is made by substantially the same process as the alkoxysilyl group-containing hydrogenated block copolymer of the present invention, and has substantially the same molecular weight and ratio of polymer blocks in the block copolymer as disclosed in the present invention, it is the position of the examiner that the alkoxysilyl group-containing hydrogenated block copolymer layer of Tazaki in view of Kohara would inherently have the same flexural modulus as the claimed invention, and therefore, would fall within the claimed range of flexural modulus.
Regarding claim 8, Tazaki in view of Kohara teaches the elements of claim 1, and Tazaki teaches the incorporation of ultraviolet absorbers in his sealing resin composition (paragraph 0100).

As evidenced by Encyclopaedia Britannica, ultraviolet radiation lies between 400 and 4 nm (page 1, 2nd paragraph).
It is the examiner’s position that one of ordinary skill in the art would vary the amount of ultraviolet absorber as taught by Tazaki so as to optimize the light resistance of the sealing resin; and thereby, arrive at a spectral light transmittance at 385 nm value, including the value as claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki et al. (US Patent Application 2015/0307758 A1, published 29 Oct. 2015, hereinafter Tazaki) in view of Kohara et al. (US Patent Application 2013/0244367 A1, published 19 Sep. 2013, hereinafter Kohara) and further in view of Tazaki et al. (WO 2015/099079, published 02 Jul. 2015, hereinafter Tazaki II).
Note: The text citations for Tazaki II are based on the Description section of the supplied English translation.
Regarding claim 5, Tazaki in view of Kohara teaches the elements of claim 1.
Tazaki teaches that when the hydrogenation ratio of the carbon double bonds in the aromatic ring is increased, the glass transition temperature of the originally aromatic polymer block increases, and this increase in Tg enhances heat resistance (paragraph 0074).

Tazaki II teaches an adhesive (sealing) film for encapsulating organic electronic devices that comprises alkoxysilyl group-containing hydrogenated block copolymer of aromatic vinyl monomers and conjugated diene monomers (page 1, lines 10-12, page 2, lines 52-61, page 18, lines 710-713).  Tazaki II teaches that the resin for the adhesive (sealing) film has a glass transition temperature of 70 to 200⁰C (page 24, lines 996-998).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alkoxysilyl group-containing hydrogenated block copolymer with the Tg(s) of Tazaki II in the sealant layer in the encapsulated electronic component of Tazaki in view of Kohara.  Tazaki and Tazaki II are analogous art as they are both drawn to encapsulating electronic devices using alkoxysilyl group-containing hydrogenated block copolymers, so one of ordinary skill in the art would have a reasonable expectation of success in using the alkoxysilyl group-containing hydrogenated block copolymer with the Tg(s) of Tazaki II in the sealant layer of the encapsulating electronic component of Tazaki in view of Kohara.  Further, Tazaki II teaches that by setting the glass transition temperature of this resin to be within this range, the adhesiveness when the elements are sealed and the maintenance of the properties after sealing can be well balanced (page 24, line 1000 – page 25, line 1).

Response to Arguments
Applicant's arguments filed 05 Jan. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 5, 7, and 12, cancelled claims 4 and 6, and added claim 13.
Applicant argues that Tazaki does not teach or suggest the thermoplastic resin constituting the gate insulating film 503 comprises a modified hydrogenated block copolymer as a main component.
However, Tazaki teaches the same resins as those for the sealing resin composition layer 507 may be used [for the gate insulating film 503] (paragraph 0155), and, as presented above, these resins are modified hydrogenated block copolymers (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787